 
 
I 
111th CONGRESS
2d Session
H. R. 4987 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Schock (for himself and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Appropriations
 
A BILL 
To use unexpended stimulus funds to replenish the Highway Trust Fund. 
 
 
1.Short titleThis Act may be cited as the Reclaiming Our American Dollars Act.
2.Use of Unexpended Stimulus Funds To Replenish Highway Trust Fund
(a)Transfer of fundsOf the discretionary appropriations made available by division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), the unexpended balances on the date of the enactment of this Act shall be transferred to the Highway Trust Fund established by section 9503 of the Internal Revenue Code of 1986, to remain available until expended.
(b)ExceptionsSubsection (a) shall not apply to funds made available—
(1)in title IV of such division A under the heading Corps of Engineers—Civil; or
(2)in title XII of such division A under the heading Department of Transportation. 
 
